Celebrezze, C.J.,
dissenting. The majority has construed R.C. 5739.01(E)(8) so as to create a virtually limitless exception from the Ohio sales tax for Dayton Press and other members of the printing industry.
R.C. 5739.01(E)(8) does create an exception for items used or consumed in the production and preparation for market and sale of printed matter. It does not, contrary to the thrust of the majority opinion, create an exception for those items which are used only in pre- or post-production of printed matter.
If one looks at the items assessed as taxable by the commissioner in the instant case, it is apparent that many of these items were not used or consumed during production or preparation for sale but rather were merely supportive of the overall printing process and, thus, were beyond the scope of the specific exception contained in R.C. 5739.01(E)(8). A non-exhaustive list of items utilized either before production had begun or during cleanup after production had taken place include:
1. Cylinder racks, blankets and crates, pallet trucks and maintenance stockroom materials, all utilized for storage purposes.
2. Various sweepers, vacuum cleaners and floor scrapers used to clean up the facility after production of printed material had taken place.
3. Monitoring equipment used as a diagnostic tool and to train new employees.
4. Waste oil storage tank for storage of used oil until the oil was sold to a scavenger company.
5. Kerosene used to clean cylinders when not in operation.
6. Salvage waste handling carts which hauled trash.
7. Waste paper handling equipment.'
8. Trash baler motor starters used in the baling of waste paper.
*1169. Mail packs used in the shipment of original engravings to a publisher or another printer.
Rather than examine the legitimacy of the relationship of the above items and others to the production and preparation for market and sale of printed matter, the majority has created a sweeping exception from the Ohio sales tax for much of the equipment, parts and supplies used by Dayton Press.
Until now, this court has not retreated from the holding in National Tube Co. v. dander (1952), 157 Ohio St. 407 [47 O.O. 313], that exceptions are to be strictly construed against taxpayers in order to ensure equality in the burden of taxation. The majority today turns this holding on its head by liberally construing exceptions against the taxing authority.
For the foregoing reasons I respectfully dissent.
Locher, J., concurs in the foregoing dissenting opinion.